Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-13 are pending.

Claim Objections
3.		Claims 2 and 3 are objected to because of the following informalities: Claim 1 claims “a first threshold”. Claims 2 and 3 also claim “a” first threshold which should instead be “the first threshold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US Patent Application Publication 2019/0139286), herein after referred to as Shimoda, in view of Sasakura et al. (US Patent Application Publication 2013/02838277), herein after referred to as Sasakura.
Regarding independent claim 1, Shimoda discloses a display system (Abstract and paragraphs [0151]-[0154] describes the intent of the invention to correct a virtual HUD display corresponding to various jolting of the vehicle.) comprising: 
a detection device (figure 3 reference posture sensors 111) that detects a first posture variation of a moving body having a first axis as a rotation axis (Figure 3 reference posture sensors 111 described in paragraph [0152] to detect vehicle posture in the vertical/pitch direction and horizontal/roll direction. Figures 9 and 21 depicts display area 6 corrected due to vertical/pitch direction jolts/posture changes and figure 22 depicts display area 6 corrections due to horizontal/roll direction jolts/posture changes.); 
a display processing device that controls a display position of an image based on a reference position and a correction amount in a direction eliminating the displacement according to the first posture variation (Figure 4 reference controller 20 comprising distortion correcting unit 26 (correcting windshield distortion), display element driver 27, display distance adjusting unit 28, mirror adjusting unit 29, mirror driver 50, and display distance adjusting mechanism 40 described in paragraphs [0074]-[0075] as the hardware to perform display adjustment. Paragraphs [0151]-[0152] describes mirror adjustment process (figure 7) regards correction of the display corresponding to jolts/posture changes in the vertical/pitch direction and horizontal/roll direction (displacement according to posture).); and 
a correction processing device (figure 3 reference ECU 21) that sets the correction amount based on magnitude of the first posture variation (paragraph [0153] describes ECU 21 to analyze jolting, lean, posture and the like of the vehicle from the posture sensors 111), 
wherein the detection device detects a second posture variation of the moving body having a second axis orthogonal to the first axis as a rotation axis (Figure 3 reference posture sensors 111 described in paragraph [0152] to detect vehicle posture in the vertical/pitch direction and horizontal/roll direction (orthogonal to the vertical/pitch direction). Figures 9 and 21 depicts display area 6 corrected due to vertical/pitch direction jolts/posture changes and figure 22 depicts display area 6 corrections due to horizontal/roll direction jolts/posture changes.), and 
the correction processing device detects the second posture variation with respect to the magnitude of the first posture variation based on a magnitude of the second posture variation in setting of the correction amount (paragraphs [0151]-[0154] describes individually detecting vertical/pitch (a magnitude) and horizontal/roll (a different magnitude) directions of posture), and
[ ].
Shimoda does not specifically disclose correcting interference of the second posture variation with respect to the magnitude of the first posture variation based on a magnitude of the second posture variation in setting of the correction amount.
Sasakura discloses a correction processing device corrects interference (Interference is defined by the current application’s originally filed specification to be generated due to posture variation of the other axes since the gyro sensor is attached in a manner that the axis of the gyro sensor is inclined with respect to the axis of the moving body. Prior art Sasakura discloses in paragraph [0025] the effect of the invention to detect attitude angles of the movable body (vehicle) without influence by the differences between the axes for detecting attitude of the movable body and measurement of the angular velocities by a gyro sensor.) of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount (Figures 2A-2C depicts heading direction, pitch angle direction, and roll angle direction respectively. Paragraph [0037] describes the gyro sensor 20 is mounted to the movable body with misalignment angle psi (heading direction), theta (pitch direction), and phi (roll direction). Paragraphs [0034]-[0036] describes detecting the angular velocity of the direction of the roll, pitch, and heading angles in a positive direction (magnitude). Paragraphs [0046]-[0072] describes matrixes of converting the sensor coordinate system (se) to angular velocity coordinate system (be) via correction Cbs which includes misalignment angles psi, theta, phi. Paragraph [0072] describes to equations to correct the misalignment angles enabling the calculation of the movable body coordinate system to be highly-accurate.), and 
the correction processing device corrects the interference of the second posture variation based on magnitude of the second posture variation by setting an inclination amount of a posture of the moving body with respect to the second axis based on the second posture variation, and reducing the correction amount so that the correction amount approaches zero when the inclination amount of the posture is larger than a first threshold (The means or definition of “approaching” is not specifically limited within the claim language. There are no defined time periods to describe how the correction approaches zero. For example the means of approaching may simply be not zero and then zero as the very next value. Another example may be a plurality of time periods (frames) such that each frame reduces the correction amount by the same integer. Without any definition of approaching, claim 2 (in addition to claim 3) rejection may be utilized such that resetting a correcting amount to zero (setting to zero) is considered to be within the broadest most reasonable scope of interpretation such that the correction amount was not zero and then becomes (approaches) zero thereafter. Prior art Sasakura discloses in paragraphs [0096]-[0097] describes a case of the heading direction [correction] is set to zero when the movable body travel straight on a sloped road (a sloped forward direction of travel describes pitch above a threshold of a flat road). Also note paragraph [0096] specifically states “substantially” zero which is another interpretation of “approaching” since the value is very close to but not exactly zero. Further, Paragraphs [0040]-[0042] describes removing biases in the angles, before correction, via time averaging. Removal of a value via averaging before resetting the correction to zero is a description of reducing the correction amount by a predetermined amount (averaging) to approach zero before resetting the correction to zero.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shimoda’s display system correction processing device with the known technique of correcting interference of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount yielding the predictable results of increasing accuracy of the calculation of the movable body coordinate system as disclosed by Sasakura (paragraph [0072]).
Regarding claim 2, Sasakura discloses the display system according to claim 1, wherein the correction processing device corrects the interference of the second posture variation based on magnitude of the second posture variation by resetting the correction amount to zero when the inclination amount of the posture is larger than a first threshold (Paragraphs [0096]-[0097] describes a case of the heading direction [correction] is set to zero when the movable body travel straight on a sloped road (a sloped forward direction of travel describes pitch above a threshold of a flat road).).
Regarding claim 3, Sasakura discloses the display system according to claim 1, wherein the correction processing device corrects the interference of the second posture variation based on the magnitude of the second posture variation reducing the correction amount by a predetermined amount so that the correction amount approaches zero when the inclination amount of the posture is larger than a first threshold (Paragraphs [0040]-[0042] describes removing biases in the angles, before correction, via time averaging. Removal of a value via averaging before resetting the correction to zero is a description of reducing the correction amount by a predetermined amount (averaging) to approach zero before resetting the correction to zero.).
Regarding claim 4, Sasakura the display system according to claim 1, wherein when the inclination amount of the posture is larger than the first threshold, the correction processing device corrects the interference of the second posture variation based on the magnitude of the second posture variation by reducing the correction amount by a predetermined amount so that the correction amount approaches zero (Paragraphs [0040]-[0042] describes removing biases in the angles, before correction, via time averaging. Removal of a value via averaging before resetting the correction to zero is a description of reducing the correction amount by a predetermined amount (averaging) to approach zero before resetting the correction to zero.) when the correction amount is equal to or more than a second threshold (Paragraphs [0096]-[0097] describes a case of the heading direction [correction] is set to zero when the movable body travel straight on a sloped road (a sloped forward direction of travel describes pitch above a threshold of a flat road).) and resetting the correction amount to zero when the correction amount is smaller than the second threshold (paragraph [0059] describes setting the omega z (heading direction) to zero when the movable body is traveling straight (less than a threshold for determining non-straight heading direction travel)).
Regarding claim 5, Sasakura discloses the display system according to claim 1, wherein the correction processing device corrects the interference of the second posture variation based on the magnitude of the second posture variation by calculating magnitude of the first posture variation when the second posture variation is not interfering based on an attaching angle of the detection device to the moving body and the first posture variation and the second posture variation that are detected (A description of setting the axis angle to zero describes a calculation scenario for a different axis to not have interference by the axis set to zero. Such descriptions are exampled in paragraphs [0059] (regarding setting heading direction angle to zero for calculating pitch or roll without interference from heading) and [0050] (regarding setting roll and pitch to zero when turning on a flat road such that heading is calculated without interference from roll or pitch).).
Regarding claim 6, Sasakura discloses the display system according to claim 1, wherein the second axis includes a plurality of axes that are different from the first axis and orthogonal to each other, and the correction processing device sets, as the second posture variation, a largest posture variation of posture variations of the moving body having each of the plurality of axes as a rotation axis (figures 2A-2C reference three axis heading, pitch and roll each orthogonal to each other).
Regarding claim 7, Sasakura discloses the display system according to claim 1, wherein the first axis is a pitch axis, and the second axis is at least one of a yaw axis and a roll axis (figures 2A-2C reference three axis heading, pitch and roll each orthogonal to each other. paragraphs [0059] (regarding setting heading/yaw direction angle to zero for calculating pitch or roll without interference from heading) and [0050] (regarding setting roll and pitch to zero when turning on a flat road such that heading is calculated without interference from roll or pitch).).
Regarding claim 8, Sasakura discloses the display system according to claim 1, wherein the first axis is a pitch axis and a roll axis, and the second axis is a yaw axis (figures 2A-2C reference three axis heading, pitch and roll each orthogonal to each other. paragraphs [0059] (regarding setting heading/yaw direction angle to zero for calculating pitch or roll without interference from heading) and [0050] (regarding setting roll and pitch to zero when turning on a flat road such that heading is calculated without interference from roll or pitch).).
Regarding claim 9, Sasakura discloses the display system according to claim 1, wherein the first axis is a pitch axis and a yaw axis, and the second axis is a roll axis (figures 2A-2C reference three axis heading, pitch and roll each orthogonal to each other. paragraphs [0059] (regarding setting heading/yaw direction angle to zero for calculating pitch or roll without interference from heading) and [0050] (regarding setting roll and pitch to zero when turning on a flat road such that heading is calculated without interference from roll or pitch).).
Regarding claim 10, Shimoda discloses the display system according to claim 1, further comprising a projection device that projects light representing the image (figure 2 reference video display 30 projecting virtual images onto a windshield 3 of a vehicle 2 as described in paragraphs [0058]-[0059]).
Regarding claim 11, Shimoda discloses the display system according to claim 10, wherein the moving body is a vehicle, and the image is a virtual image displayed in front of a windshield of the vehicle (figure 2 reference video display 30 projecting virtual images onto a windshield 3 of a vehicle 2 as described in paragraphs [0058]-[0059]).
Regarding independent claim 12, Shimoda discloses a display device (Abstract and paragraphs [0151]-[0154] describes the intent of the invention to correct a virtual HUD display corresponding to various jolting of the vehicle.) comprising: 
an acquisition unit (figure 3 reference posture sensors 111) that acquires posture variation information indicating a first posture variation of a moving body having a first axis as a rotation axis and a second posture variation of the moving body having a second axis orthogonal to the first axis as a rotation axis (Figure 3 reference posture sensors 111 described in paragraph [0152] to detect vehicle posture in the vertical/pitch direction and horizontal/roll direction. Figures 9 and 21 depicts display area 6 corrected due to vertical/pitch direction jolts/posture changes and figure 22 depicts display area 6 corrections due to horizontal/roll direction (orthogonal to the roll direction) jolts/posture changes.); 
a display unit that displays an image at a display position based on a reference position and a correction amount in a direction eliminating the displacement according to the first posture variation (Figure 4 reference controller 20 comprising distortion correcting unit 26 (correcting windshield distortion), display element driver 27, display distance adjusting unit 28, mirror adjusting unit 29, mirror driver 50, and display distance adjusting mechanism 40 described in paragraphs [0074]-[0075] as the hardware to perform display adjustment. Paragraphs [0151]-[0152] describes mirror adjustment process (figure 7) regards correction of the display corresponding to jolts/posture changes in the vertical/pitch direction and horizontal/roll direction (displacement according to posture).); and 
a controller (figure 3 reference ECU 21) that sets the correction amount based on magnitude of the first posture variation  (paragraph [0153] describes ECU 21 to analyze jolting, lean, posture and the like of the vehicle from the posture sensors 111), 
wherein the controller detects the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount (paragraphs [0151]-[0154] describes individually detecting vertical/pitch and horizontal/roll directions of posture), and
[ ].
Shimoda does not specifically disclose correcting interference of the second posture variation with respect to the magnitude of the first posture variation based on a magnitude of the second posture variation in setting of the correction amount.
Sasakura discloses a correction processing device corrects interference (Interference is defined by the current application’s originally filed specification to be generated due to posture variation of the other axes since the gyro sensor is attached in a manner that the axis of the gyro sensor is inclined with respect to the axis of the moving body. Prior art Sasakura discloses in paragraph [0025] the effect of the invention to detect attitude angles of the movable body (vehicle) without influence by the differences between the axes for detecting attitude of the movable body and measurement of the angular velocities by a gyro sensor.) of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount (Figures 2A-2C depicts heading direction, pitch angle direction, and roll angle direction respectively. Paragraph [0037] describes the gyro sensor 20 is mounted to the movable body with misalignment angle psi (heading direction), theta (pitch direction), and phi (roll direction). Paragraphs [0034]-[0036] describes detecting the angular velocity of the direction of the roll, pitch, and heading angles in a positive direction (magnitude). Paragraphs [0046]-[0072] describes matrixes of converting the sensor coordinate system (se) to angular velocity coordinate system (be) via correction Cbs which includes misalignment angles psi, theta, phi. Paragraph [0072] describes to equations to correct the misalignment angles enabling the calculation of the movable body coordinate system to be highly-accurate.), and 
the correction processing device corrects the interference of the second posture variation based on magnitude of the second posture variation by setting an inclination amount of a posture of the moving body with respect to the second axis based on the second posture variation, and reducing the correction amount so that the correction amount approaches zero when the inclination amount of the posture is larger than a first threshold (The means or definition of “approaching” is not specifically limited within the claim language. There are no defined time periods to describe how the correction approaches zero. For example the means of approaching may simply be not zero and then zero as the very next value. Another example may be a plurality of time periods (frames) such that each frame reduces the correction amount by the same integer. Without any definition of approaching, claim 2 (in addition to claim 3) rejection may be utilized such that resetting a correcting amount to zero (setting to zero) is considered to be within the broadest most reasonable scope of interpretation such that the correction amount was not zero and then becomes (approaches) zero thereafter. Prior art Sasakura discloses in paragraphs [0096]-[0097] describes a case of the heading direction [correction] is set to zero when the movable body travel straight on a sloped road (a sloped forward direction of travel describes pitch above a threshold of a flat road). Also note paragraph [0096] specifically states “substantially” zero which is another interpretation of “approaching” since the value is very close to but not exactly zero. Further, Paragraphs [0040]-[0042] describes removing biases in the angles, before correction, via time averaging. Removal of a value via averaging before resetting the correction to zero is a description of reducing the correction amount by a predetermined amount (averaging) to approach zero before resetting the correction to zero.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shimoda’s display system correction processing device with the known technique of correcting interference of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount yielding the predictable results of increasing accuracy of the calculation of the movable body coordinate system as disclosed by Sasakura (paragraph [0072]).
Regarding independent claim 13, Shimoda discloses a display control method (Abstract and paragraphs [0151]-[0154] describes the intent of the invention to correct a virtual HUD display corresponding to various jolting of the vehicle.) performed by an arithmetic unit of a computer (figure 4 reference controller 20), the display control method comprising: 
acquiring posture variation information indicating a first posture variation of a moving body having a first axis as a rotation axis and a second posture variation of the moving body having a second axis orthogonal to the first axis as a rotation axis (Figure 3 reference posture sensors 111 described in paragraph [0152] to detect vehicle posture in the vertical/pitch direction and horizontal/roll direction (orthogonal to the vertical/pitch direction).); 
displaying an image at a display position based on a reference position and a correction amount (Figures 9 and 21 depicts display area 6 corrected due to vertical/pitch direction jolts/posture changes and figure 22 depicts display area 6 corrections due to horizontal/roll direction jolts/posture changes.) in a direction eliminating the displacement according to the first posture variation (Figure 4 reference controller 20 comprising distortion correcting unit 26 (correcting windshield distortion), display element driver 27, display distance adjusting unit 28, mirror adjusting unit 29, mirror driver 50, and display distance adjusting mechanism 40 described in paragraphs [0074]-[0075] as the hardware to perform display adjustment. Paragraphs [0151]-[0152] describes mirror adjustment process (figure 7) regards correction of the display corresponding to jolts/posture changes in the vertical/pitch direction and horizontal/roll direction (displacement according to posture).); and 
setting the correction amount [ ] (paragraph [0085] describes ECU 21 to execute an adjusting and/or correcting process according to the traveling status of the vehicle to maintain visibility of the display content), [ ].
Shimoda does not specifically disclose correcting interference of the second posture variation with respect to the magnitude of the first posture variation based on a magnitude of the second posture variation in setting of the correction amount.
Sasakura discloses a correction processing device corrects interference (Interference is defined by the current application’s originally filed specification to be generated due to posture variation of the other axes since the gyro sensor is attached in a manner that the axis of the gyro sensor is inclined with respect to the axis of the moving body. Prior art Sasakura discloses in paragraph [0025] the effect of the invention to detect attitude angles of the movable body (vehicle) without influence by the differences between the axes for detecting attitude of the movable body and measurement of the angular velocities by a gyro sensor.) of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount (Figures 2A-2C depicts heading direction, pitch angle direction, and roll angle direction respectively. Paragraph [0037] describes the gyro sensor 20 is mounted to the movable body with misalignment angle psi (heading direction), theta (pitch direction), and phi (roll direction). Paragraphs [0034]-[0036] describes detecting the angular velocity of the direction of the roll, pitch, and heading angles in a positive direction (magnitude). Paragraphs [0046]-[0072] describes matrixes of converting the sensor coordinate system (se) to angular velocity coordinate system (be) via correction Cbs which includes misalignment angles psi, theta, phi. Paragraph [0072] describes to equations to correct the misalignment angles enabling the calculation of the movable body coordinate system to be highly-accurate.), and 
the correction processing device corrects the interference of the second posture variation based on magnitude of the second posture variation by setting an inclination amount of a posture of the moving body with respect to the second axis based on the second posture variation, and reducing the correction amount so that the correction amount approaches zero when the inclination amount of the posture is larger than a first threshold (The means or definition of “approaching” is not specifically limited within the claim language. There are no defined time periods to describe how the correction approaches zero. For example the means of approaching may simply be not zero and then zero as the very next value. Another example may be a plurality of time periods (frames) such that each frame reduces the correction amount by the same integer. Without any definition of approaching, claim 2 (in addition to claim 3) rejection may be utilized such that resetting a correcting amount to zero (setting to zero) is considered to be within the broadest most reasonable scope of interpretation such that the correction amount was not zero and then becomes (approaches) zero thereafter. Prior art Sasakura discloses in paragraphs [0096]-[0097] describes a case of the heading direction [correction] is set to zero when the movable body travel straight on a sloped road (a sloped forward direction of travel describes pitch above a threshold of a flat road). Also note paragraph [0096] specifically states “substantially” zero which is another interpretation of “approaching” since the value is very close to but not exactly zero. Further, Paragraphs [0040]-[0042] describes removing biases in the angles, before correction, via time averaging. Removal of a value via averaging before resetting the correction to zero is a description of reducing the correction amount by a predetermined amount (averaging) to approach zero before resetting the correction to zero.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Shimoda’s display system correction processing device with the known technique of correcting interference of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount yielding the predictable results of increasing accuracy of the calculation of the movable body coordinate system as disclosed by Sasakura (paragraph [0072]).

Response to Arguments
5.		Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. While Sasakura was utilized to reject the subject of setting the correction amount in view of the newly amended subject matter is should still be viewed in combination with main prior art Shimoda. Shimoda paragraphs [0151]-[0152] describes mirror adjustment process (figure 7) regards correction of the display corresponding to jolts/posture changes in the vertical/pitch direction and horizontal/roll direction (displacement according to posture). The rejection combination utilizes Shimoda in view of Sasakura’s ability to correct interference of the second posture variation with respect to magnitude of the first posture variation based on magnitude of the second posture variation in setting of the correction amount. While Sasakura utilizes a correction to suppress error caused by the mounting error, as also stated by applicant, this is moot of the combination wherein that correction is applied to the situation of Shimoda: correcting jolts/posture changes of the vehicle. 
This action is final necessitated by amendment. 

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622